January 31, 1989




Honorable Travis S. Ware     Opinion No.   ~~-1012
Criminal District Attorney
P. 0. Box 10536              Re: Whether the Lubbock County
Lubbock, Texas 79408         Bail Bond Board may prohibit
                             the employment   by bail bond
                             companies of persons  convicted
                             of felonies and crimes of moral
                             turpitude  (RQ-1609)

Dear Mr. Ware:

     You ask whether the Lubbock County Bail Bond Board may
prohibit the employment by bail bond companies of persons
who have been convicted   of felonies and crimes of moral
turpitude.  YOU state that the Lubbock County Bail Bond
Board has proposed "to restrict the local bonding  companies
from employing those individuals who are felons or have been
convicted of crimes involving moral turpitude."

     Section 3 of article 2372p-3, V.T.C.S., provides   that
no person is eligible for a license as a bail bondsman, "who
after the effective date of this Act, commits an offense for
which he is finally convicted,  such offense being a felony
or misdemeanor involving moral turpitude."1

     Section 9(b) of article 2372p-3 provides that a county
bail bond board may, after notice and hearing, suspend a
license for any one of twelve reasons enumerated       in the
statute.   One of the bases for suspension is when the  holder
of a license is found to have a wfinal conviction . . . of a
misdemeanor involving moral turpitude or a felony committed
after the effective date of this Act.88



     1. In Attorney   General Opinion JW-75 (1983) it was
stated that the provisions  relating to offenses  "committed
after the effective  date of this Act" in article    2372p-3
refers to August  27, 1973, the date of the original    act,
instead of August 31, 1981, the date of the amendatory act.




                              p. 5222
Honorable Travis S. Ware - Page 2        (JM-1012)




     Section 15        of article 2372p-3 sets forth a number   of
violations  by         a licensed bondsman that may result      in
conviction  of         Class B and Class C misdemeanors.       The
employment of a         person convicted  of a felony or crime of
moral turpitude        by a bondsman is not listed as one of the
violations that        may result in a criminal conviction.

     You advise that your question has arisen as the result
of a bail bond company's hiring of an employee who has been
convicted of a felony. YOU state that the employee       is
without authority to execute bonds.2

     The employment of a convicted felon (not authorized to
execute bonds) by a holder of a bail bond license is not a
statutory basis for denying or suspending a license by a
county bail bond board.

     In %exar Countv Bail Bond %d. v. Deck rd 604 S.W.2d
214 (Tex. Civ. ADD. - San Antonio 1980. no Ati . the court
held-that the Be&   County Bail Bond Board wmay.not     impose
additional burdens, conditions or restrictions in excess of
or inconsistent with statutory provisions.w   In Deckard   the
court stated:

           The rule-making power delegated to the
        board tier the statute is mrelv the Dower

        settina of bail bonds in the cou&y .    There
        is no language granting power to make rules
        relating to the qualifications which must be
        met by applicants for licenses. A reasonable
        interpretation  of the statutory     language
        supports the conclusion that no such power
        may be implied.

           .   .   .    .




        least in the absence of statutorv lancuaae
        j&icatina  a leaislative  intent that the



     2. In Attorney General Opinion WW-507    (1982) it was
stated that a licensed corporate surety may have authorized
agents to sign bonds in its behalf but an individual  surety
may not do so under article 17.08 of the Code of Criminal
Procedure.




                                   p. 5223
Honorable Travis S. Ware - Page 3           (JM-1012)




        board should          have the   Dower to   add to   the
                                                               .

           The grounds for revocation or suspension
        of a license are listed in section 9(b) of
        the statute.

              .   .   .   .

           The statute, in section 9(b), lists eight
        grounds for the suspension of the license of
        a bondsman.   The automatic  suspension   rule
        adopted by the board attempts to add a ninth
        ground.   This it    cannot do.      (Emphasis
        added.)

Ig, at 217.

     you suggest that Austin v. Harris C untv Bail Bond Bd,
756 S.W.2d 65 fTex. ADD. - Houston    Us: Dist.1 1988, wrik
denied) may control thi-issue.   In that case the appellant
urged that the county bail bond board denied his application
for a license on a basis set forth for suspending a license
under section 9 of article 2372~'3 rather than for the lack
of a statutory qualification for approving his application.
The court rejected appellant's contention noting that one of
the requirements for obtaining a license under section  3(c)
is 'Ia declaration that the applicant will comply with the
Act and the rules prescribed by the Board."       The court
reasoned that applicant's past behavior in not complying
with the act may be considered in determining whether     he
will comply in the future.       The court held that the
authority of the board to review an applicant's record as a
licensed bondsman  does not impose a condition    or burden
inconsistent with the act so as to be violative of the rule
in Deckard.

     Under the holding in Deckard, the          rule-making power of
the board is limited to the making and          setting of bail bonds
in the county and the board is not              authorized to impose
qualifications upon the operation of a          bondsman that are not
enumerated by the statute.




                                     p. 5224
Honorable Travis S. Ware - Page 4    (JM-1012)




                       SUMMARY

             The Lubbock County Bail Bond Board may
        not prohibit  the employment by a licensed
        bail bondsman of persons (not authorized to
        execute bonds) who have been convicted   of
        felonies and crimes of moral turpitude.




                                     Attorney General of Texas

NARY KELLER
First Assistant Attorney General

Lou MCcREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAXIXY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                              p. 5225